Citation Nr: 9913887	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-20 552	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a prostate disorder 
with cystitis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


REMAND

The veteran had active service from August 1969 to June 1971.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in April 1996 and May 1997.  

With regard to the claim of service connection for prostate 
disorder with cystitis, the veteran contends that he 
currently has a chronic prostate disorder which is related to 
prostate pathology in service.  In the April 1996 remand, the 
Board directed that the veteran be afforded a urological 
examination.  The examiner was to furnish an opinion as to 
whether any prostate disability found was related to prostate 
pathology in service, including the veteran's treatment for 
prostato-cystitis in October and November 1970.  

A July 1996 VA urology evaluation noted that the veteran had 
a larger prostate than normal for a man of his age.  The 
examiner diagnosed a history of prostatitis and occasional 
intermittent flareups.  Furthermore, the examiner added that 
the veteran currently did not have acute prostatitis but 
opined that the clinical diagnosis of prostatitis might be 
difficult and require long term follow-up.  

In the May 1997 remand, the Board noted that the report of 
the July 1996 VA urological evaluation of the veteran did not 
reflect review of the claims folder by the examiner and that 
the diagnosis appeared to be based on a medical history 
provided by the veteran.  Also, the examiner did not specify 
whether any current prostate disorder was related to the 
prostate pathology noted in service.  Accordingly, the May 
1997 remand directed that the claims folder and a copy of the 
remand be forwarded to the VA physician who evaluated the 
veteran in July 1996 to give the physician an opportunity to 
review the veteran's medical history and the remand 
instructions and to provide an opinion as to whether the 
veteran has a current prostate disorder and whether it is at 
least as likely as not that such disorder is related to 
prostate complaints in service.  If the physician who 
conducted the urological evaluation of the veteran in July 
1996 could not furnish the requested medical opinion based 
upon the record or if that physician were unavailable, the 
remand directed that the veteran be afforded another VA 
urological examination.  

Following the May 1997 remand, the VA examiner who conducted 
the urological evaluation of the veteran in July 1996 
submitted an October 1997 addendum to the July 1996 VA 
urological evaluation.  The addendum noted that the veteran's 
medical history was consistent with chronic intermittent 
prostatitis but that he had not been evaluated during a 
flare-up of the disorder.  The examiner added that, "[i]t is 
as possible as not that . . . [the veteran's] current 
symptoms are related to the disorder for whi[c]h he was 
treated in October 1970."  The examiner also indicated that 
he would not be returning to VA for three years.  

On VA general medical examination in January 1998, the 
examiner noted that the veteran had undergone VA medical 
treatment several years earlier for other disorders not at 
issue.  His medical history during that treatment was 
reported as including complaints of dysuria, scalding in the 
urine, and suprapubic pain.  The examiner opined that this 
diagnosis corroborated with posterior urethritis involving 
the prostate.  The examiner reported that the prostate was 
normal in size and indicated that there was no clinical 
evidence of current prostatitis or urinary tract infection.  

A December 1998 supplemental statement of the case (SSOC) 
indicates that service connection for a prostate disorder 
with cystitis continues to be denied due to the absence of a 
current disability.  However, as the veteran's representative 
pointed out in a March 1999 statement, the RO has not 
complied with the instructions of the May 1997 remand.  

Specifically, while the examiner who conducted the VA 
urological evaluation of the veteran in July 1996 also 
submitted an October 1997 addendum, the addendum did not 
contain a definite opinion as to whether the veteran has a 
current prostate disorder.  Additionally, the examiner 
indicated that he would be away from VA for three years.  In 
the March 1999 statement, the veteran's representative 
correctly observed that the remand directed that the veteran 
was to be afforded another VA urological examination in the 
event that, either the opinion requested in the May 1997 
remand could not be furnished or the examiner was not 
available.  The veteran was afforded a VA examination in 
January 1998, but that evaluation was a general medical 
examination, rather than a urological evaluation.  The Board 
also notes that, while the July 1996 urological examination 
indicated that the veteran's prostate was larger than normal 
for a man his age, the January 1998 general medical 
examination found his prostate to be normal in size.  See 
Stegall v. West, 11 Vet.App. 268, 271 (1998) (in which the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals since March 1, 
1999) (hereinafter, the Court) held that a remand by the 
Court or the Board imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).  

With regard to the claim of service connection for PTSD, the 
service medical records show that the veteran gave a history 
of depression or excessive worry and nervous trouble on March 
1969 pre-induction examination.  Psychiatric evaluation was 
negative for abnormalities.  The veteran asserts that, during 
service in Vietnam, he was assigned to guard an ammunition 
facility near Long My, which came under attack during the 
first week of March 1970.  The service medical records show 
that he was treated for abdominal discomfort in late March 
1970 and that he reported a history of trouble with his 
nerves.  He expressed his belief that the problem was due to 
nervous tension, and Librium was prescribed.  The veteran 
contends that an American soldier attempted to kill or injure 
an American noncommissioned officer (NCO) with a grenade 
("fragging") in the building in which the NCO and the 
veteran were quartered in May or June 1970.  The service 
medical records show that the veteran was treated for 
complaints of epigastric, cramping pain in June 1970, which 
was believed to be increased by stress and "nervousness".  
At the May 1971 separation examination, the veteran reported 
a history of nervous trouble.  Psychiatric evaluation was 
negative for abnormalities.  

In the April 1996 remand, the Board noted that PTSD had been 
diagnosed on March 1993 VA examination and the veteran was in 
receipt of disability benefits from the Social Security 
Administration with diagnoses of depression and PTSD.  
However, the events cited by the veteran to establish his 
exposure to a recognizable stressor during service had not 
been verified.  The April 1996 remand cited several of the 
stressors relied upon by the veteran, including: his killing 
of two enemy soldiers at or near Long My in March 1970, his 
exposure to enemy mortar fire and a perimeter attack at 
Pleiku in September 1970, his exposure to enemy mortar and 
sniper fire while he was riding in convoys, and the trauma he 
experienced from the attempted murder of an American NCO 
(described by the veteran as a friend) by another American 
soldier.  The remand directed the RO to request additional 
details from the veteran regarding the stressful events he 
experienced and to further research and attempt to verify the 
events if meaningful information were supplied.  

The RO forwarded a letter to the veteran in June 1996, 
requesting that he identify all sources of medical treatment 
for the disabilities at issue and that he provide specific 
details about his claimed, in-service stressors.  In an 
October 1996 letter, the veteran replied that there were no 
additional sources of information regarding medical 
treatment.  However, he did not respond to the request for 
more specific information about the stressors.  The Board 
concluded that it was not clear that the veteran was 
unwilling to cooperate in providing the information 
requested, and the May 1997 remand directed that an 
additional attempt be made to obtain more specific 
information regarding the in-service stressors.  

During a January 1998 VA social and industrial survey, the 
veteran described previously recited, in-service stressor 
events, but did not provide additional, specific details 
regarding the events.  In a July 1998 letter to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), the RO inquired only as to whether there were any 
reports of a "fragging" of an American NCO at the Long Mi 
(sic) Army depot in July 1970.  In an August 1998 reply, 
USASCRUR indicated that insufficient information had been 
provided to conduct meaningful research regarding the 
veteran's claimed in-service stressors.  USACRUR also noted 
that the veteran's DA Form 20 had not been provided and 
implied that furnishing this form would facilitate future 
research efforts.  

The December 1998 SSOC indicates that service connection for 
PTSD continues to be denied due to the absence of verified 
stressors.  Admittedly, the veteran has provided little 
specific information to assist in verifying the claimed, in-
service stressors.  However, when the RO requested assistance 
from USASCRUR to verify the stressors, even the whole of the 
limited specific information available regarding the claimed 
stressors was not provided to USASCRUR.  (In this regard, the 
Board notes that the April 1996 remand's brief summary of the 
stressors claimed by the veteran provided more information 
than that supplied to USASCRUR by the RO's July 1998 letter 
to USASCRUR.  The RO's letter mentioned only the fragging of 
the NCO among the several events previously cited by the 
veteran.)  Additionally, the claims folder contains the 
veteran's DA Form 20, and this document has not been 
furnished to USASCRUR.  

The Board is aware that this case has been remanded twice 
previously and regrets the delay that would be occasioned by 
a further remand.  However, the circumstances of this case, 
as set forth above, indicate that additional development is 
required.  Accordingly, the case is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he furnish the full names 
and addresses of all health care 
providers who have treated him for 
prostate and psychiatric disorders, to 
include PTSD; as well as any releases 
needed to obtain records of such 
treatment.  All records not previously 
obtained should be procured and 
associated with the claims folder.  

2.  The veteran should then be afforded a 
VA urological examination to determine 
the nature and etiology of any prostate 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner must specifically state whether 
the veteran has a present prostate 
disorder.  Additionally, the examiner 
must furnish an opinion as to whether it 
is at least as likely as not that any 
prostate disorder found is related to 
prostate pathology noted in service.  If 
the examiner determines that the veteran 
is not being examined during a flare-up 
of a prostate disorder, an opinion should 
be provided, if feasible, as to whether 
it is at least as likely as not that a 
chronic, intermittent prostate disorder 
is present which is related to prostate 
pathology noted in service.  

3.  The RO should also ask the veteran to 
identify any stressful events during his 
active service and to provide to the best 
of his ability any specific details of 
each of the claimed stressful events, 
such as dates, places, descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  

With regard to claimed, in-service 
stressors, the RO is advised that 
the veteran has previously provided 
information including, but not 
limited to, the following:  (a) his 
killing of two enemy soldiers who 
attempted to infiltrate the area 
near an ammunition dump at or near 
Long My, during the first week of 
March 1970, while he was assigned to 
a guard company of the 1st Logistics 
Command; (b) his being subjected to 
enemy attack while assigned to 
convoy duty with the 241st 
Transportation Company carrying 
supplies to Chu Lai in July 1970; 
and (c) his being subject to a 
mortar attack while en route to 
Pleiku in September 1970 (while 
stationed near Qui Nhon and assigned 
to Company "A", U.S. Army Depot at 
Qui Nhon).  

The RO should inform the veteran that 
information about the claimed, in-service 
stressors is vitally necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible to permit an adequate search for 
verifying information to be conducted.  
He should also be advised of the 
provisions of 38 C.F.R. § 3.158(a).  

4.  If the veteran provides specific 
information concerning his claimed 
stressors which would allow meaningful 
research to be performed, the RO should 
forward such information, a copy of his 
complete DA Form 20, a copy of this 
remand and all associated documents to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
stressors.  

5.  If any claimed stressor is verified, 
the veteran should be scheduled for a VA 
psychiatric examination to clarify the 
nature and etiology of his psychiatric 
disorder(s).  The examiner is to be 
instructed that only the stressors 
recognized by the RO may be considered 
for the purpose of determining whether 
the veteran has PTSD based on a stressor 
in service.  If the RO does not find that 
the veteran has a verified stressor, the 
examiner should specifically indicate 
whether any psychiatric disorder 
diagnosed is otherwise related to 
service.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  

6.  The RO should then review the claims 
of service connection for a prostate 
disorder with cystitis and for PTSD.  If 
either claims remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given a reasonable opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The veteran need take no action until he is 
notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


